NUMBER 13-13-00526-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


HERMAN LEE KINDRED,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 24th District Court
                         of Jackson County, Texas.



                        ORDER ABATING APPEAL
               Before Justices Rodriguez, Garza, and Perkes
                                Per Curiam

      Appellant, Herman Lee Kindred, seeks to appeal from his conviction by filing a pro

se notice of appeal. This cause is before the Court on appellant’s motion to abate

appeal, first motion to amend motion to abate appeal, and second motion to amend

motion to abate appeal. Appellant complains of his trial counsel and indicates that he is
indigent. Because the record fails to indicate whether appellant is entitled to appointed

counsel on appeal, we GRANT appellant’s motions, ABATE and REMAND this cause as

follows.

       Upon remand, the trial court is directed to: (1) immediately cause notice to be

given and conduct a hearing to determine whether appellant is indigent; (2) appoint

counsel to represent appellant on appeal if he is determined to be indigent, or determine

whether appellant waives his right to counsel and elects to proceed pro se; (3) make and

file appropriate findings of fact and conclusions of law and cause them to be included in

a clerk's record; (4) cause the hearing to be transcribed and included in a reporter's

record; and (5) have these records forwarded to the Clerk of this Court within thirty days

from the date of this order. If the trial court requires additional time to comply, the trial

court should so notify the Clerk of this Court.

       It is so ORDERED.

                                                         PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of February, 2014.




                                             2